UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ROSE STACY & JEFF STACY PLAINTIFFS
v. Civil No. l:lS-cv-00224-GHD-RP
SAFEWAY INSURANCE COMPANY DEFENDANT

 

ORDER DISMISSING CASE

For the reasons set forth in the memorandum opinion issued this day, the Court
ORDERS that Defendant Safeway Insurance Company’s motion to dismiss for lack of
subject matter jurisdiction, Doc. 3, is GRANTED; Plaintiffs Rose Stacy and Jeff Stacy’s
claims are DISMISSED without prejudice; and this case is CLOSED.

SO ORDERED, this the _é?ay of February, 2019.

di /¢/SM

sENi/oR U.s. DISTRICT JUDGE

